                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

FREDERICK ASHLEY PAUL                             §
                                                  §   Civil Action No. 4:17-CV-657
v.                                                §   (Judge Schell/Judge Nowak)
                                                  §
COMMISSIONER, SSA                                 §

                         MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff’s Motion for Fees Under the Equal Access to Justice

Act, 28 U.S.C. § 2412 (Dkt. #21) and Commissioner’s Response (Dkt. #22), wherein Defendant

does not object to the requested fee, finds that Plaintiff’s Motion is well taken and should be

granted. Accordingly,

       It is therefore ORDERED that Plaintiff’s Motion (Dkt. #21) is GRANTED, and the

Commissioner is directed to pay six thousand, one hundred sixty-six dollars and sixty-three cents

($6,166.63) in fees with such payment made payable to Plaintiff and mailed to Plaintiff’s

counsel.

       IT IS SO ORDERED.

            .    SIGNED this the 19th day of March, 2019.




                                                         _______________________________
                                                         RICHARD A. SCHELL
                                                         UNITED STATES DISTRICT JUDGE
